Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 
Response to the applicant’s arguments 
The previous rejection is withdrawn. Applicant’s amendments are entered. 
Over the course of a new search a new reference was found. 
A new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US20180260793A1 to Li and in view of U.S. Patent Application Pub. No.: US20140365029A1 to Sugimoto that was filed in 2014 (hereinafter “Sugimoto”) and in view of U.S. Patent No.: US20130317865A1 to Tofte et al. that was filed in 2013 and which is assigned to State Farm.
In regard to claim 1, and 8, and 15, Li discloses “1. (Currently Amended) A system, comprising: at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the system to:
receive, from a capture device, at least one indicator of damage to an object;  (see FIG. 4, blocks 402-408 where the camera can take photos of a damaged vehicle and then perform image processing on the photos to infer damage to the vehicle and external damage and then calculate a repair cost in blocks 402-408)
receive from a telematics device associated with the object operational data comprising an indication of a speed of the object-and an acceleration of the obiect   (see paragraph 60 where the telematics system is installed in the vehicle and then can provided before and after the accident the time, velocity, speed and acceleration of the vehicle and profile of the airbag and turn signals) 
    PNG
    media_image1.png
    779
    1307
    media_image1.png
    Greyscale

“…receive, from a third-party server system, scene data identifying a particular geographic location and a speed limit associated with the geographic location; and”.  (see paragraph 83 where the vehicle can move into a predetermined travel section within a legal speed limit; see vehicle GPS sensor 108 and the vehicle speed sensor 105 and acceleration sensor 106 which is transmitted via a signal to the vehicle data analysis server 200 and is classified as within a speed limit and provided as analysis) 
Li discloses “…generate, by at least one machine classifier and based on the object operational data, the at least one indicator of damage to the object. and the scene data, (see abstract where the device can scan a damage part and a second damaged part and then access a database and then the repair cost for the first and the second damaged part can be determined)  event interpretation data for each of the at least one indicators of damage, wherein the event interpretation data comprises a confidence metric. (see paragraph 60 where the vehicle telematics data including a speed of the vehicle is provided to the processor and the route and acceleration and see FIG. 4 where an inference is reached as to how the damage occurred in block 406; see paragraph 153-156 where a neural network of past accidents is accessed and then an indicator of a damage 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of Sugimoto since LI discloses that a computer with a camera can scan a vehicle and formulate an image.  The vehicle can then be determined, for example, to have damage to a panel of the vehicle. The computer also includes a neural network. The neural network has information from thousands of past accidents and also thousands of past repairs. The computer can then determine that in addition to the obvious panel that needs to be repaired there is likely other second different components behind the panel that also necessitate being repaired as well that are hidden from view.  This is from the neural network and prediction from the history of observed past accidents and thousands of repairs. As described, the method shown in FIG. 27 provides a technique to identify which external parts of a vehicle are damaged, and also which portions of those parts are damaged. As described in FIG. 4 at step 406, from this information, the server may also infer internal damage to the vehicle from 
In regard to claim 1, and 8, and 15, the claims are amended to recite and Lu is silent but Tofte teaches “…comprising a likelihood of liability from the indicators of damage”.   (see paragraph 40-41 where liability is assigned from a collision where the moving vehicle hits a stationary object (a non-moving vehicle) and the first vehicle is assigned the liability based on the damage and the force of impact and the magnitude and direction of the impact to process the claim ; see paragraph 41 where the model is used and the force is indicated and the damage is indicated to be severe damage see paragraph 33-35 and 36-42 then the vehicle is determined to be driving but has a crashed and that there are injures and at fault in the 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of Tofte since Tofte discloses that a computer with a camera can scan a vehicle and formulate a 2d or 3d image. The image can show the damage on the vehicles and classify it as severe. The image and model can also show injuries of the occupants and a claim inspection estimator can indicate the damage and process the claim to indicate who is at fault for the accident.   This can provide an advantageous computerized claim processing estimator to process the claim faster which saves time and expenses.  For example, the user can tag the image and add text that the other driver was at fault.  See paragraph 5-12, 28-30, 36-42 and the abstract of Tofte.  

Claims 2-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US20180260793A1 to Li and in view of U.S. Patent Application Pub. No.: US20140365029A1 to Sugimoto that was filed in 2014 (hereinafter “Sugimoto”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Tofte.

 “…2.    The system of claim 1, wherein the system further includes instructions that, when executed, cause the system to:
generate notification data identifying the indicator of damage when the confidence metric is below a threshold value for an indicator of damage;  (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)
receive additional data based on the on the notification data; and re-calculate the event interpretation data based on the at least one indicator of damage to the object, the object operational data, the scene data, and the additional data.  (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Li is silent but Knuffman teaches “…3.    The system of claim 2, wherein the event interpretation data is recalculated for each of the indicators of damage. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  Li and Sugimoto and in view of United States Patent Application Pub. No.: US20130317864A1 to Toffe et al. that was filed in 2012 and in view of Tofte. 

Li is silent but Toffe et al teaches “4.    The system of claim 1, wherein: the at least one indicator of damage to the object comprises audio data; and further including instructions that, when executed, cause the system to:
generate text data based on the audio data; and  (see paragraph 21)
calculate one or more of the indicators of damage to the object based on the text data”.  (See claim 15; paragraph 21-32). 

    PNG
    media_image2.png
    835
    641
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and Sugimoto and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Tofte.
Li is silent but Knuffman teaches “…5.    The system of claim 1, wherein:
the at least one indicator of damage to the object comprises image data of the at least one indicators of damage; and (see col. 14, line 61 to col. 16, line 45)
the event interpretation data comprises a damage model generated by the at least one machine classifier based on the image data. (see col. 14, line 61 to col. 16, line 45)”. 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 6 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and in view of Sugimoto and in view of U.S. Patent No.: US10373387B1 to Fields et al. and in view of Tofte.

    PNG
    media_image3.png
    610
    892
    media_image3.png
    Greyscale

Li is silent but Fields teaches “…6.    The system of claim 1, wherein the instructions further cause the system to obtain from a third party server system, satellite image data for the particular geographic location based on the scene data”.  (See col. 14, lines 40 to 67 and col. 15, lines 1-60)

    PNG
    media_image4.png
    893
    706
    media_image4.png
    Greyscale


Li is silent but Fields teaches “…7.    The system of claim 6, further including instructions that, when executed, cause the system to:
generate a scene rendering for the particular geographic location based on the event interpretation data and the satellite image data; (See col. 14, lines 40 to 67 and col. 15, lines 1-60);

    PNG
    media_image5.png
    593
    802
    media_image5.png
    Greyscale

generate a user interface comprising the scene rendering and the event interpretation data; and provide the user interface”.  (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen GUI) 
    PNG
    media_image4.png
    893
    706
    media_image4.png
    Greyscale


Claims 9-10 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and in view of Sugimoto and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Tofte.
 “…9.    The computer implemented  method of claim 8, further comprising:
generating notification data identifying the indicator of damage when the confidence metric is below a threshold value for an indicator of damage ;  (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)
receiving additional data based on the on the notification data; and (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)
regenerating the event interpretation data based on the at least one indicator of damage to the object, the object operational data, the scene data, and the additional data “. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud).
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance 

Li is silent but Knuffman teaches “…10.    The computer implemented method of claim 9, wherein the event interpretation data is recalculated for each of the indicators of damage. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to 

Claim 11 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and in view of Sugimoto and and in view of United States Patent Application Pub. No.: US20130317864A1 to Toffe et al. that was filed in 2012 and in view of Tofte. 

11.    The computer implemented method of claim 8, wherein:
the at least one indicator of damage to the object comprises audio data; and the method further comprises:
generating text data based on the audio data; and calculating one or more of the indicators of damage to the object based on the text data. (see claim 15; paragraph 21-32).   
    PNG
    media_image2.png
    835
    641
    media_image2.png
    Greyscale
        It would have been obvious for one of ordinary skill in the art before  

Claim 12 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and Sugimoto and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Tofte.

Li is silent but Knuffman teaches “…12.    The computer implemented method of claim 8, wherein:
the at least one indicator of damage to the object comprises image data of the at least one indicators of damage; and (see col. 14, line 61 to col. 16, line 45)
the event interpretation data comprises a damage model generated by the at least one machine classifier based on the image data. (See col. 14, line 61 to col. 16, line 45)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has 

Claim 13 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of  Li and in view of Sugimoto and in view of U.S. Patent No.: US10373387B1 to Fields et al. and in view of Tofte.

    PNG
    media_image3.png
    610
    892
    media_image3.png
    Greyscale

13.    The computer implemented  method of claim 8, further comprising obtaining satellite image data from a third party server system for the particular geographic location based on the scene data”.  (See col. 14, lines 40 to 67 and col. 15, lines 1-60);       
    PNG
    media_image4.png
    893
    706
    media_image4.png
    Greyscale
    It would have been obvious for one of ordinary skill in the art before  the 

Li is silent but Fields teaches “…14.    The computer implemented method of claim 13, further comprising:
generating a scene rendering for the particular geographic location based on the event interpretation data and the satellite image data; (See col. 14, lines 40 to 67 and col. 15, lines 1-60);

    PNG
    media_image5.png
    593
    802
    media_image5.png
    Greyscale

generating a user interface comprising the scene rendering and the event interpretation data; and
providing the user interface. (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen 
    PNG
    media_image4.png
    893
    706
    media_image4.png
    Greyscale


Claims 16-17 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and Sugimoto and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Tofte. 
 
Li is silent but Knuffman teaches “…16.    The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the processor to perform steps comprising:
generating notification data identifying the indicator of damage when the confidence metric is below a threshold value for an indicator of damage; (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)receiving additional data based on the on the notification data; and regenerating the event interpretation data based on the at least one indicator of damage to the object, the object operational data, the scene data, and the additional data. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Li is silent but Knuffman teaches “…17.    The non-transitory computer-readable medium of claim 16, wherein the event interpretation data is recalculated for each of the indicators of damage. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV 

Claim 18 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and Sugimoto and in view of United States Patent Application Pub. No.: US20130317864A1 to Toffe et al. that was filed in 2012 and in view of Tofte. 

Li is silent but Toffe et al teaches “18.    The non-transitory computer-readable medium of claim 15, wherein:
the at least one indicator of damage to the vehicle comprises audio data; and the instructions further cause the processor to perform steps comprising: generating text data based on the audio data; and (see paragraph 21)
calculating one or more of the indicators of damage to the object based on the text data. (see claim 15; paragraph 21-32).   
    PNG
    media_image2.png
    835
    641
    media_image2.png
    Greyscale
        It would have been obvious for one of ordinary skill in the art before  

Claim 19 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and Sugimoto and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Tofte.

Li is silent but Knuffman teaches “…19.    The non-transitory computer-readable medium of claim 15, wherein:
the at least one indicator of damage to the object comprises image data of the at least one indicators of damage; and (see col. 14, line 61 to col. 16, line 45)
the event interpretation data comprises a damage model generated by the at least one machine classifier based on the image data. (see col. 14, line 61 to col. 16, line 45)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Li and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has 

Claim 20 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Li and in view of Sugimoto and in view of U.S. Patent No.: US10373387B1 to Fields et al. and in view of Tofte. 

Li is silent but Fields teaches “…20.    The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the processor to perform steps comprising: (See col. 14, lines 40 to 67 and col. 15, lines 1-60)
obtaining from a third party server system satellite image data for the particular geographic location based on the scene data;
generating a scene rendering for the particular geographic location based on the event interpretation data and the satellite image data; (see FIG. 5a and 5b where the user interface comprises an image of 
generating a user interface comprising the scene rendering and the event interpretation data; and (See col. 14, lines 40 to 67 and col. 15, lines 1-60); 
    PNG
    media_image5.png
    593
    802
    media_image5.png
    Greyscale


providing the user interface ”.  (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen GUI);

    PNG
    media_image4.png
    893
    706
    media_image4.png
    Greyscale

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668